Citation Nr: 0402253	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-03 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland




THE ISSUE

Entitlement to an increased rating for service-connected 
chronic conjunctivitis, currently evaluated as 10 percent 
disabling.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel







INTRODUCTION

Appellant had active military service from August 1945 to 
June 1946, and from July 1951 to July 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Baltimore, 
Maryland, Regional Office (RO) that confirmed a rating of 
appellant's service-connected conjunctivitis as 10 percent 
disabling.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
instant request for reevaluation was filed in March 2001, the 
Board applies the VCAA to this claim.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A (a) (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  Specifically, VA must provide 
a medical examination or obtain a medical opinion if 
necessary to decide the claim.  38 U.S.C.A. 5103A(d) (West 
2002); 38 C.F.R. § 3.159 (c)(4) (2003).  In this case, the 
medical evidence is inadequate and further development is 
necessary.

Appellant was afforded an opthamological examination at the 
VA Medical Center in January 2002 for the express purpose of 
determining the current severity of appellant's 
conjunctivitis.  The examiner found appellant's far-distance 
visual acuity to be 20/400, correctable to 20/25 in the right 
eye, and 20/400, correctable to 20/40, in the left eye.  
Appellant's near-distance visual acuity was found to be 
20/50, correctable to 20/25, in the right eye and 20/40, not 
correctable, in the left eye.  The examiner found cataracts 
in both eyes and opined that the decreased vision in the left 
eye was "at least as likely as not" to be due to the 
cataract.  The examiner noted that appellant reported a 
history of conjunctivitis but made no finding of current 
symptoms. 

A December 2002 note from Dr. M.E.D., patient's civilian 
ophthalmologist, provides a diagnosis of chronic 
conjunctivitis caused by permanent blepharitis.  Dr. M.E.D. 
reports that appellant has constant tearing, which 
significantly interferes with appellant's ability to see.  In 
Dr. M.E.D.'s opinion, appellant should be rated at 20 percent 
disability.  There is no evidence that Dr. M.E.D. is familiar 
with VA's schedular criteria, or was aware when he wrote his 
note that appellant is already receiving the maximum 
schedular benefit payable for conjunctivitis.  It is not 
clear if there is impairment of visual acuity.  Dr. M.E.D.'s 
note is not adequate for rating purposes, since it is simply 
a medical conclusion unsupported by clinical evidence; 
however, the note asserts that Dr. M.E.D.'s opinion is based 
upon "a comprehensive dilated eye exam today" and thus 
merits further development.  Copies of treatment records will 
be requested to assist in evaluating this claim.

In order to ascertain that the findings are up to date and 
that all pertinent evidence has been obtained, additional 
records will be requested and an examination will be 
conducted.

The Board notes that appellant's current disability rating of 
10 percent is the maximum schedular rating under Diagnostic 
Code 6018 ("other chronic conjunctivitis").  Given that Dr. 
M.E.D. has asserted that appellant is experiencing "constant 
tearing that significantly interferes with his ability to 
see," RO should consider whether extraschedular rating may 
be appropriate for this appellant.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain the complete and 
current medical files from Dr. M.E.D. and 
any other appropriate civilian medical 
provider, and associate those records 
with the file.  Clinical records as 
opposed to a medical statement should be 
obtained.  To the extent needed, release 
of information forms should be solicited.  
The attempts made to obtain records 
should be set forth in the claims folder. 

2.  Thereafter, the RO should afford 
appellant a VA opthamological examination 
to determine appellant's current level of 
disability.  The claims folder, and any 
additional private medical records 
obtained, should be reviewed prior to the 
examination.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  If 
there are constant symptoms they should 
be identified.  If there is vision or 
visual field impairment due to service 
connected pathology should be set forth.

3.  Following the VA medical examination, 
RO should readjudicate the issue of 
appellant's current disability level, and 
should consider whether or not 
extraschedular rating is appropriate.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



